Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species: T422K, P430A, T431L, T444L, D445F and S460Y, (with respect to the wild-type MUC1 protein having SEQ ID NO:14), in the reply filed on 4/26/2021 is acknowledged.
	In response to an Interview with the Examiner on 5/19/2021, amended claims 11, 13, 21-22, (5/20/2021), and previously presented claims 12, 23-24, were submitted by Applicant, and are under consideration by the Examiner.
	Claims 1-10, and 14-20 have been canceled.
Information Disclosure Statement: 
3.	The information disclosure statement filed on 2/10/2020, has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a yeast-MUCl immunotherapeutic composition, wherein the immunotherapeutic composition comprises:
(a)    a whole-inactivated yeast; and
(b)    a fusion protein comprising a MUCl antigen, wherein the MUC1 antigen has amino acid sequence substitutions at sequence positions with respect to a wild-type MUC1 amino acid sequence having SEQ ID NO:14, comprising T93, A141, P142, G149, S150, T151, A392, C406, T422, P430, T431, T444, D445, and S460; and wherein the fusion protein has been expressed by the yeast. The product recited in the claims is free of the prior art by virtue of its amino acid sequence. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the claimed composition comprises a human cytotoxic T lymphocyte (CTL) epitope from human tumor-associated antigen (TAA) mucin 1 (MUC1) which is useful in the diagnosis and/or treatment of cancer.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646